                                       Case 3:17-cv-05659-WHA Document 350 Filed 01/10/19 Page 1 of 5



                                 1   IRELL & MANELLA LLP
                                     Jonathan S. Kagan (SBN 166039)
                                 2   jkagan@irell.com
                                     Alan Heinrich (SBN 212782)
                                 3
                                     aheinrich@irell.com
                                 4   Joshua Glucoft (SBN 301249)
                                     jglucoft@irell.com
                                 5   Casey Curran (SBN 305210)
                                     ccurran@irell.com
                                 6   Sharon Song (SBN 313535)
                                     ssong@irell.com
                                 7
                                     1800 Avenue of the Stars, Suite 900
                                 8   Los Angeles, California 90067-4276
                                     Telephone: (310) 277-1010
                                 9   Facsimile: (310) 203-7199
                           10        Rebecca Carson (SBN 254105)
                           11        rcarson@irell.com
                                     Kevin Wang (SBN 318024)
                           12        kwang@irell.com
                                     840 Newport Center Drive, Suite 400
                           13        Newport Beach, California 92660-6324
                                     Telephone: (949) 760-0991
                           14        Facsimile: (949) 760-5200
                           15
                                     Attorneys for Defendant
                           16        JUNIPER NETWORKS, INC.

                           17                                       UNITED STATES DISTRICT COURT

                           18                                      NORTHERN DISTRICT OF CALIFORNIA

                           19                                          SAN FRANCISCO DIVISION

                           20 FINJAN, INC., a Delaware Corporation,              )   Case No. 3:17-cv-05659-WHA
                                                                                 )
                           21                         Plaintiff,                 )   JUNIPER NETWORKS, INC.’S
                                                                                 )   RESPONSE TO POST-TRIAL ORDER
                           22                   vs.                              )   (DKT. NO. 348)
                                                                                 )
                           23 JUNIPER NETWORKS, INC., a Delaware                 )   Hon. William Alsup
                              Corporation,                                       )
                           24                                                    )
                                           Defendant.                            )
                           25                                                    )

                           26

                           27

                           28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                 RESPONSE TO POST-TRIAL ORDER (DKT. NO. 348)
 Law Partnership Including
 Professional Corporations
                                                                                                                (Case No. 3:17-cv-05659-WHA)
                                     10629697
                                       Case 3:17-cv-05659-WHA Document 350 Filed 01/10/19 Page 2 of 5



                                 1              Defendant Juniper Networks, Inc. (“Juniper”) respectfully submits this response to the

                                 2 questions posed in the Court’s post-trial Order (Dkt. No. 348).

                                 3              A.       Juniper’s Section 101 Defense, Equitable Defenses And Counterclaims

                                 4              Despite the jury’s verdict that Juniper’s Sky ATP service alone or in combination with

                                 5 Juniper’s SRX product does not infringe Claim 10 of the ’494 Patent, Juniper’s validity and

                                 6 equitable defenses and counterclaims are not moot. These defenses and counterclaims include:

                                 7              •    Juniper’s Section 101 defense, which was briefed during early summary judgment and
                                 8                   which the parties presented evidence on at the trial.

                                 9              •    Juniper’s counterclaim for a declaratory judgment that the ’494 Patent is invalid under
                            10                       35 U.S.C. §§ 102 and 103 (Dkt. No. 218, ¶¶ 188-192), as well as Juniper’s first

                            11                       affirmative defense (¶ 140). These counterclaims and affirmative defenses were not

                            12                       briefed during early summary judgment due to factual disputes and were therefore not

                            13                       presented at trial.

                            14                  •    Juniper’s counterclaims for a declaratory judgment of the unenforceability of the ’494
                            15                       Patent due to unclean hands and inequitable conduct (Dkt. No. 218, ¶¶ 232-260

                            16                       (unclean hands counterclaim), ¶¶ 193-212 (inequitable conduct counterclaim)), as well

                            17                       as Juniper’s tenth, thirteenth and fourteenth affirmative defenses (¶¶ 150, 162-170).

                            18                       These counterclaims and affirmative defenses were not briefed during early summary

                            19                       judgment due to factual disputes and were therefore not presented at trial.

                            20                  The defenses and counterclaims identified above remain live issues in this case for at least

                            21 three reasons. First, Finjan has informed Juniper that it intends to pursue its claims of

                            22 infringement of the ’494 Patent against the Cyphort/ATP Appliance product, which was not at

                            23 issue in the first round of summary judgment and trial. See Ex. 1 (Glucoft/Kastens email chain) at

                            24 3. Accordingly, the Court’s ruling on Juniper’s Section 101 defense is not moot because there are

                            25 still pending claims of infringement of Finjan’s ’494 Patent against Juniper. Moreover, if the

                            26 Court does not invalidate the ’494 Patent under Section 101, then Juniper’s other defenses and

                            27 counterclaims concerning the validity and unenforceability of the ’494 Patent (i.e., unclean hands,

                            28

IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                                             RESPONSE TO POST-TRIAL ORDER (DKT. NO. 348)
 Professional Corporations
                                     10629697                                             -1-                                 (Case No. 3:17-cv-05659-WHA)
                                       Case 3:17-cv-05659-WHA Document 350 Filed 01/10/19 Page 3 of 5



                                 1 inequitable conduct, and invalidity under §§ 102 and 103) will remain relevant to the case and

                                 2 should be addressed at the next trial in this matter.

                                 3            Second, Finjan has indicated that it may appeal the verdict of non-infringement as to the

                                 4 products that were at issue in the December trial. See https://www.finjan.com/news-media/press-

                                 5 releases/detail/763/jury-finds-non-infringement-of-claim-10-of-finjans. In order to preserve its

                                 6 invalidity and unenforceability defenses and counterclaims in the event that the jury’s verdict is

                                 7 overturned on appeal, Juniper would object to the dismissal of those defenses and counterclaims

                                 8 from the case. In particular, Juniper believes that it would be most efficient for the Court to issue

                                 9 its ruling on Juniper’s Section 101 defense, given that the evidence on that defense has already

                           10 been presented to the Court.

                           11                 Third, rulings in Juniper’s favor on its affirmative defenses and counterclaims remain

                           12 relevant to the case because they may entitle Juniper to attorneys’ fees, particularly favorable

                           13 rulings on inequitable conduct and unclean hands. “Prevailing on a claim of inequitable conduct

                           14 often makes a case ‘exceptional’ under § 285” (In re Rembrandt Techs. LP Patent Litigation, 899

                           15 F.3d 1254, 1272 (Fed. Cir. 2018) (quotations and alterations omitted)), and unclean hands can also

                           16 make a case “exceptional” under § 285 (see Ardisam, Inc. v. Ameristep, Inc., 343 F. Supp. 2d 726,

                           17 728 (W.D. Wis. 2004)). Under 35 U.S.C. § 285, “[t]he court in exceptional cases may award

                           18 reasonable attorney fees to the prevailing party.” Therefore, Juniper’s affirmative defenses and

                           19 counterclaims regarding invalidity and unenforceability must still be decided because they are

                           20 highly relevant factors in the Court’s consideration of whether to award attorneys’ fees.

                           21                 Given Finjan’s positions regarding the continued viability of the ’494 Patent and the

                           22 potential applicability of the outstanding issues to an attorneys’ fees motion, Juniper respectfully

                           23 requests that the Court issue an order on Juniper’s Section 101 defense. See Dkt. No. 189 at 18-20

                           24 (Court holding that Claim 10 is directed to an abstract idea under Step One of the Alice test and

                           25 waiting “to have the benefit of the trial record for determining whether Claim 10 contains an

                           26 inventive concept such that it is patent eligible”). To the extent that the Court believes that post-

                           27 trial briefing on Juniper’s Section 101 defense would be helpful, Juniper proposes the following

                           28 schedule (with page limits following the default rules for motions under L.R. 7-2 and 7-3):

IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                                       RESPONSE TO POST-TRIAL ORDER (DKT. NO. 348)
 Professional Corporations
                                     10629697.1                                       -2-                               (Case No. 3:17-cv-05659-WHA)
                                       Case 3:17-cv-05659-WHA Document 350 Filed 01/10/19 Page 4 of 5



                                 1            •    February 1, 2018: Juniper’s opening brief
                                 2            •    February 22, 2018: Finjan’s opposition brief
                                 3            •    March 8, 2018: Juniper’s reply brief
                                 4 Juniper also respectfully requests that the Court issue a formal scheduling order, setting a trial for

                                 5 July 29 on Juniper’s remaining invalidity and unenforceability defenses and counterclaims related

                                 6 to the ’494 Patent, including inequitable conduct, unclean hands, and invalidity under §§ 102 and

                                 7 103, which were properly pled, timely identified pursuant to P.L.R. 3-3,1 and never waived.

                                 8            B.      Progress Report On Second Showdown Procedure

                                 9            With respect to the second showdown procedure, the Court has ordered the parties to

                           10 disclose their claim selection on or before January 24. See Dkt. No. 219. To comply with the

                           11 Court’s Order, Juniper recently requested that Finjan tell Juniper whether it maintained any claims

                           12 of infringement of the ’780 Patent given the Court’s Order granting Juniper’s Motion for

                           13 Summary Judgment on Claim 1 of that patent. See Dkt. No. 180 (Summary Judgment Order).

                           14 Juniper assumed that Finjan would drop these claims, in view of the fact that the other asserted

                           15 claim (Claim 9) is nearly identical to Claim 1 and contains the exact same term that the Court

                           16 construed in Juniper’s favor and found dispositive on the infringement issue. Dkt. No. 180 at 5-10

                           17 (construing “performing a hashing function on the Downloadable and the fetched software

                           18 components to generate a Downloadable ID”); Ex. 2 (’780 Patent) at Column 10, claims 1 and 9.

                           19 Surprisingly, Finjan responded that “Claim 9 of the ’780 Patent is an independent claim, therefore

                           20 the Court’s finding of no infringement for Claim 1 of the ’780 Patent on summary judgment does

                           21 not apply to this claim.” Ex. 1 (Glucoft/Kastens email chain) at 1.

                           22                 Finjan has also indicated that it is still pursuing both Claims 1 and 9 of the ’780 Patent

                           23 against the Cyphort/ATP Appliance product, which was not addressed during the first round of the

                           24 showdown. Id. at 3; Dkt. No. 88 at ¶ 46 (First Amended Complaint added the ATP Appliance to

                           25 the list of accused products). This is also surprising given that Finjan’s infringement contentions

                           26

                           27                 1
                                      On October 25, 2018, Juniper timely served its Initial Election of Prior Art Grounds,
                           28 which identified six grounds under which the ’494 Patent is anticipated and/or obvious among the
                              many grounds identified in Juniper’s initial invalidity contentions under P.L.R. 3-3.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                                        RESPONSE TO POST-TRIAL ORDER (DKT. NO. 348)
 Professional Corporations
                                     10629697.1                                        -3-                               (Case No. 3:17-cv-05659-WHA)
                                       Case 3:17-cv-05659-WHA Document 350 Filed 01/10/19 Page 5 of 5



                                 1 for the Cyphort/ATP Appliance product make clear that its infringement theory rests on an

                                 2 interpretation of the claims that was rejected by the Court during the first showdown procedure.

                                 3 See Ex. 3 (Finjan Infringement Contentions) at 6-7 (asserting the same “dropped files” theory that

                                 4 Finjan pursued against Sky ATP and excerpting a data sheet which shows that a separate hash is

                                 5 created for the dropped file).

                                 6            Juniper believes that Finjan’s pursuit of Claim 1 of the ’780 Patent against the

                                 7 Cyphort/ATP Appliance product and Claim 9 of the ’780 Patent against all of Juniper’s products

                                 8 (Sky ATP, SRX and Cyphort/ATP Appliance) is frivolous in view of the Court’s prior Order, as

                                 9 will be discussed in further detail in Juniper’s upcoming Motion for Sanctions.

                           10

                           11 Dated: January 10, 2019                                   Respectfully submitted,

                           12                                                           IRELL & MANELLA LLP

                           13
                                                                                        By: /s/ Rebecca Carson
                           14                                                               Rebecca Carson
                                                                                            Attorneys for Defendant
                           15                                                               JUNIPER NETWORKS, INC.
                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                                        RESPONSE TO POST-TRIAL ORDER (DKT. NO. 348)
 Professional Corporations
                                     10629697.1                                       -4-                                (Case No. 3:17-cv-05659-WHA)
